J-S27036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

LESLIE D. BAKER,

                            Appellee                 No. 2537 EDA 2016


                      Appeal from the Order July 18, 2016
               in the Court of Common Pleas of Delaware County
               Criminal Division at No.: CP-23-CR-0001520-1994


BEFORE: GANTMAN, P.J., OTT, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                           FILED JUNE 23, 2017

        The Commonwealth appeals from the order granting the motion to

dismiss filed on behalf of Appellee, Leslie D. Baker, pursuant to Pennsylvania

Rule of Criminal Procedure 600.1 After failing to appear at her arraignment

in 1994, Appellee turned herself in twenty years later, in 2014, and then

filed the instant motion. The trial court, after a hearing, granted the motion,

reasoning chiefly that the Commonwealth failed to exercise due diligence.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Pa.R.Crim.P. 1100 was renumbered Rule 600 and amended March 1, 2000,
effective April 1, 2001. See Pa.R.Crim.P. 600. The pertinent provisions
remain the same.
J-S27036-17


The Commonwealth had no duty to exercise due diligence after Appellee

failed to appear. Accordingly, we vacate and remand.

       Charged with violations of driving under the influence, roadways laned

for traffic, restrictions on alcoholic beverages, and driving without a license,

Appellee appeared in district court, was held over for arraignment, and

released on her own recognizance. Appellee failed to appear for arraignment

on June 30, 1994. The court issued a bench warrant for her. She turned

herself in over twenty years later, on December 15, 2014. Appellee filed a

motion to dismiss and the trial court, after a hearing, granted the motion.

This timely appeal followed.2

       The Commonwealth presents one question for our review:

             Whether the trial court abused its discretion by granting
       [Appellee’s] Rule 600 [m]otion to [d]ismiss where following her
       preliminary hearing, [Appellee] signed a [s]ubpoena with notice
       for her [a]rraignment in Common Pleas Court along with other
       documents but failed to appear at [a]rraignment and the signed
       [s]ubpoena was contained in the transcript certified and
       transmitted under the seal of the Magisterial District [Judge]?

(Commonwealth’s Brief, at 1).

       Our standard of review is well-settled. We review Rule 600 issues for

abuse of discretion. Our scope of review is limited to the evidence on the

record of the evidentiary hearing, and the findings of the trial court, viewed

in the light most favorable to the prevailing party. Rule 600 serves a dual
____________________________________________


2
  The Commonwealth filed a statement of errors on September 6, 2016. The
trial court filed its opinion on September 30, 2016. See Pa.R.A.P. 1925.



                                           -2-
J-S27036-17


purpose, protecting the accused’s speedy trial rights, and the collective right

of society to effective prosecution of criminal cases, to restrain the guilty and

to deter those contemplating crime. See Commonwealth v. Tickel, 2 A.3d

1229, 1233 (Pa. Super. 2010), appeal denied, 23 A.3d 541 (Pa. 2011). “The

proper application of discretion requires adherence to the law, and we

exercise plenary review of legal questions.” Commonwealth v. Baird, 975

A.2d 1113, 1118 (Pa. 2009) (citation omitted).

       Here, the trial court reasons chiefly that the Commonwealth failed to

exercise due diligence. (See Trial Court Opinion, 9/30/16, at 1, 5-11). We

are constrained to disagree.

       “[W]here a period of delay is caused by the defendant’s willful
       failure to appear at a court proceeding of which he has notice,
       exclusion is warranted. Further, if a defendant is deemed to
       have had reasonable notice of court proceedings, but fails to
       appear, the Commonwealth’s due diligence in attempting
       to locate him need not be assessed.”

Baird, supra at 1118 (emphasis added) (citations omitted).3

____________________________________________


3
  The trial court also questioned the authenticity of Appellee’s signature.
(See Trial Ct. Op., at 4, 11). There is no support in the record before us for
this suggestion of forgery. Instead, the trial court cites Commonwealth,
Dep't of Transp., Bureau of Driver Licensing v. Emery, 580 A.2d 909
(Pa. Cmwlth. 1990), a decision from our sister Commonwealth Court. Its
reliance is misplaced. This Court is not bound by any decision of the
Commonwealth Court. See Forrester v. Hanson, 901 A.2d 548, 552 (Pa.
Super. 2006). Further, the issue in Emery was not the authenticity of a
signature, but the adequacy of proof of conviction to support a license
suspension. The Commonwealth Court held that copies of a district justice’s
records that contain the necessary elements of certification, including the
signature and seal of a judicial officer, were admissible to prove the
(Footnote Continued Next Page)


                                           -3-
J-S27036-17


        Moreover, Appellee’s motion to dismiss relied solely on the passage of

time and a claim of the Commonwealth’s failure to exercise due diligence.

(See Motion to Dismiss Pursuant to Rule 600, Pa.R.Crim.P., 1/29/15, at 1-

3).   The trial court acknowledges but otherwise ignores society’s right to

punish and deter crime. (See Trial Ct. Op. at 7); see also Tickel, supra at

1233.

        Order vacated. Case remanded for trial. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2017




                       _______________________
(Footnote Continued)

disposition of a motor vehicle violation. See Emery, supra at 912. Here,
certification by the district justice supports the Commonwealth’s position
rather than refutes it. Even as a burden of proof issue, the Emery decision
does not support this trial court’s disposition.



                                            -4-